Citation Nr: 0414700
Decision Date: 06/08/04	Archive Date: 09/01/04

DOCKET NO. 02-21 584                        DATE JUN 08 2004


On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho

THE ISSUE

Entitlement to an increased evaluation for myalgia of both legs, currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1949 to March 1955.



This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2002 rating decision of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO). The RO continued a 10 percent evaluation for myalgia of both legs.

FINDINGS OF FACT

1. Myalgia of both legs is manifested by pain of unknown etiology.

2. Credible evidence reflecting limitation of motion or functional impairment due to the service-connected myalgia of both legs is not of record.

3. The veteran does not have neurological deficit or muscle injury associated with myalgia.

CONCLUSION OF LAW

Myalgia of both legs is no more than 10 percent disabling. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.73, 4.121a, Diagnostic Codes 5021, 5399-8720, 8799-8720 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9,2000, the President signed into law the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The final rule implementing the VCAA is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003). This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA (November 9, 2000), and to claims filed before the date of enactment but

- 2 



not yet final as of that date. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107,5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence and information necessary to substantiate his claim. See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R.
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In the October 2002 statement of the case, the RO provided the veteran with the rating criteria for disability of the sciatic nerve, 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, and 8720.

Second, VA has a duty to inform the veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf. In a September 2001 VCAA letter, the RO stated that it would obtain any medical records from VA medical centers. The RO stated that if the veteran had other medical records that he would like the RO to review, that he should furnish them as soon as possible. The RO stated that it would help the veteran obtain any medical records identified by the veteran, provided that the veteran submit an authorization form. The RO stressed that it was still the veteran's responsibility to support his claim.

Third, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. In this case VA has obtained the veteran's VA treatment records and examination reports. The veteran has not indicated the existence of any additional records that would aid in substantiating his claim.

For the reasons stated above, the Board finds that the requirements of the VCAA have been met.

The Board finds that the preponderance of the evidence is against a grant of an increased evaluation for myalgia of both legs.

- 3 



Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. See 38 U.S.C.A. § 1155 (West 2002). If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7 (2003).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. 38 C.F.R. § 4.20 (2003).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TheRO currently rates the veteran's myalgia of both legs under Diagnostic Code 5399-8720, referring to muscle injuries and neuropathy of the sciatic nerve. The veteran has no injury of the leg muscles, however. He was treated for leg pain in service, but there is no reference to a leg muscle injury in the service medical records. He did suffer compression fractures of T3 and T4 in service. A March 1963 VA examination report noted a diagnosis of subjective myalgia of both legs, with no objective abnormality evident. Nor is there evidence of a muscle injury in the current evidence of record. In a December 2001 VA examination report, motor examination revealed 5/5 strength with good bulk and normal tone. Station and gait were normal. The examiner noted that the veteran used a cane for security, and that he was able to stand on his heels and toes. The examiner's impression was that the veteran had some pain in his right leg or feet that was of unknown etiology, and that

- 4 



he doubted that his current maladies were related to the injury in service. In a September 2002 VA examination report, the veteran had 5/5 motor strength. The diagnosis was right calf pain, undetermined etiology, chronic. If rating by analogy to a muscle injury, Diagnostic Code 5399 is not adequate, as there is no indication of a muscle injury related to the veteran's myalgia.

Prior to rating the veteran's myalgia of both legs under Diagnostic Code 5399, the RO had rated it under Diagnostic Code 8799-8720. Diagnostic Code 8720 refers to neuralgia of the sciatic nerve. The criteria for such a rating is listed under Diagnostic Code 8520, which specifies that mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating. An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. See 38 C.F.R. § 4.121a, Diagnostic Code 8520 (2003).

In the December 200 1 VA examination report, reflexes of the knees were 1 + and reflexes of the ankles were absent. The toes were downgoing and sensory examination to light touch, vibration, and pin were normal. The examiner stated that the pain in the right leg or foot was of unknown etiology. In the September 2002 VA examination report, there was no sciatic notch tenderness. On sensation testing, the veteran had slightly reduced sensation over the lateral aspect of the right foot; however, he withdrew with sharp stimuli on that same region. The examiner stated that the peripheral neurologic examination was essentially unremarkable. He stated that there was some loss of sensation, which was minimal, which might be due to the veteran's diabetic neuropathy. On repetitive testing, the veteran had intact sensation to pin prick and light touch bilaterally, although it might be reduced over the lateral aspect of the right foot. In a letter dated in February 2004, a VA physician stated that the veteran had chronic nerve irritation, resultant pain, and decreased function based on results from an October 2003 CT scan of the low back. The foregoing indicates that the veteran does not meet the criteria for a rating

- 5 



greater than 10 percent under Diagnostic Code 8520. Any loss of sensation noted was minimal, and the evidence indicates that the veteran did not have paralysis or any significant neurologic deficit. See 38 C.F.R. §§ 4.120, 4.123, 4.124 (2003).

The Board determines that the veteran's myalgia is more adequately rated under Diagnostic Code 5021 for myositis, as was noted in a February 1969 Board decision. If rated on the basis of analogy to myositis, an increased evaluation is not warranted. The veteran does not have x-ray evidence of change due to the service-connected myalgia. There is no indication of periarticular pathology due to the service-connected disability. Although the 2001 VA examination documented pain in his right leg or foot, it was of unknown etiology and it was doubted that such was due to in-service events. Therefore, there is no credible evidence reflecting limitation of motion or functional impairment due to the service-connected disability. DeLuca v. Brown, 8 Vet. App. 202 (1995).

At this time, there is no reliable evidence of limitation of motion due to myalgia. There is no indication of periarticular pathology. There is no competent evidence of muscle injury and the neurologic examination has been described as essentially unremarkable except for a finding that may have been due to diabetic neuropathy. In essence the service-connected disability does not result in any impairment and an increased evaluation is not warranted.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of an increased evaluation for myalgia of both legs, and there is no doubt to be resolved. Gilbert, 1 Vet. App. at 55.

- 6 



ORDER

Entitlement to an evaluation greater than 10 percent for myalgia of both legs is denied.


- 7 




